DETAILED ACTION
This communication is responsive to the RCE with amendment filed 11/11/2021.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 15, the limitation of “not exposed to the outside” in lines 5-6 is indefinite since negative limitation has been involved.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 1-5, 9 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johannsen et al. (U. S. Pat. - 7,254,248) in view of Simokawatoko et al. (U. S. Pat. App. Pub. – 2010/0111334).
	Regarding claim 1, Johannsen et al. disclose a display device comprising: a display panel (col. 12, lines 6-40); a bracket (50) disposed under the display panel; a first vibration generator (35) disposed under the display panel, wherein the first vibration generator outputs sound by a second vibration generator (34) disposed under the bracket, wherein the second vibration generator outputs horizontal vibrations by vibrating the bracket in a horizontal direction perpendicular to the thickness direction (Fig. 7) as claimed. But Johannsen et al. may not specially teach that the first vibration generator and the second vibration generator are separated from each other as claimed. Simokawatoko et al. disclose a similar structured display device, comprising a first vibration generator (4) and the second vibration generator (4) are separated from each other (Figs 2-3). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide separated or additional transducer for the display device taught by Johannsen et al., in order to provide enriched acoustic output.
	Regarding claim 2, Johannsen et al. further disclose the display device, wherein an accommodating hole (Fig. 6-7) is defined in the bracket, and the accommodating hole overlaps the first vibration generator.
	Regarding claim 3, Johannsen et al. further disclose the display device, wherein at least a part of the second vibration generator overlaps the accommodating hole (Fig. 6-7).
	Regarding claim 4, Johannsen et al. further disclose the display device, wherein the first vibration generator and the second vibration generator overlap each other (Figs. 6-7).
	Regarding claim 5, Johannsen et al. further disclose the display device, wherein the second vibration generator is disposed under the first vibration generator (Figs. 6-7).
	Regarding claim 9, Johannsen et al. further disclose the display device, wherein the second vibration generator is disposed in the accommodating hole and disposed on a side surface of the bracket to vibrate the bracket in the horizontal direction (Figs. 6-7).

	Regarding claim 15, Johannsen et al. disclose a display device (col. 12, lines 6-40) comprising: a display panel; a bracket (50) disposed under the display panel and comprises an accommodating hole (Fig. 6); and a vibration generator (Fig. 7) disposed between the display panel and the bracket, wherein at least a part of the vibration generator overlaps the accommodating hole, wherein the vibration generator comprises a sound generating portion and a vibration generating portion, the sound generating portion outputs sound by vibrating the display panel, and the vibration generating portion outputs horizontal vibrations by vibrating the bracket (Figs. 6-7).
	Regarding claim 16, Johannsen et al. further disclose the display device, wherein the sound generating portion does not overlap the bracket, and the vibration generating portion overlaps the bracket (Figs 6-7).
	Regarding claim 17, Johannsen et al. further disclose the display device, wherein the sound generating portion overlaps the accommodating hole, and the vibration generating portion does not overlap the accommodating hole (Figs. 6-7).
	Regarding claim 18, Johannsen et al. further disclose the display device, wherein the vibration generating portion comprises a first vibration generating portion (34) and a second vibration generating portion (35), the first vibration generating portion is disposed adjacent to an end portion of the sound generating portion, and the second vibration generating portion is disposed adjacent to another end portion of the sound generating portion (Fig. 7).
claims 19-20 are similar to claims 1-5, 9 and 14-18 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Allowable Subject Matter
Claims 6-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.




/SUHAN NI/Primary Examiner, Art Unit 2651